2. Democratic Republic of Congo: clashes in the eastern border areas
The next item is the debate on six motions for resolutions on the Democratic Republic of Congo: clashes in the eastern border areas.
author. - Mr President, the conflict in the Democratic Republic of Congo (DRC) is profoundly traumatising for Congolese society.
Amongst other atrocities, rape has been used for many years as a weapon of war and tens of thousands of women and girls are suffering. Our empathy is not enough. Without any doubt, there is an ongoing genocide against women in Congo, and we can no longer afford to turn a blind eye to this dreadful situation. Words are not enough to describe the horrors these women have to endure. Undoubtedly, the clashes of the rebels in the eastern provinces will bring more and more violence, including sexual violence.
How many women and girls have to die, be gang-raped, butchered, enslaved, contaminated with HIV, rejected by their communities, until we decide at am international level to engage seriously and with a long-term view on this subject? There should be no tolerance for the sexual violence against girls and women. The impunity of the perpetrators must come to an end and the rule of law has to be restored in the eastern provinces of the DRC.
We all have to acknowledge that this situation demands a multifaceted approach. Peace needs to be achieved, the rule of law established and society saved from the poverty trap in the eastern provinces of the Democratic Republic of Congo. This implies that the exploitation of Congolese natural resources must follow the rule of law as well.
author. - (FR) Mr President, ladies and gentlemen, firstly, please accept the apologies of my colleague, Mr Hutchinson, who could not be with us today.
5 400 000 people - that is the number of victims of the conflict in the Democratic Republic of Congo since 1998. Every day, 1 500 people die. These people are women who do not survive the mutilations inflicted upon them; they are rebels or soldiers from the Congolese regular army; they are also child soldiers, snatched from their parents; they are little girls whose short time on Earth will have been a nightmare.
The violence of the words I use is nothing compared to the violence that has been taking place in the Democratic Republic of Congo for too long, violence that has increased and spread over the past few weeks, and all this amid the total indifference of the international community. The reports we have gathered are, however, damning: damning for the soldiers, in various rebel factions on the ground; damning, too, for the government forces which, instead of protecting the population, represent a threat to them; damning, even, for the UN, which is incapable of guaranteeing the protection of civilians.
It follows that the resolution that we are debating is designed to alert international public opinion to what is going on and puts forward a series of very practical demands along the lines of ensuring a swift and lasting resolution to this conflict.
Among these demands, the Socialist Group in the European Parliament lays particular emphasis on several points: firstly, strengthening the UN mission with European personnel capable of communicating with the population; and secondly, we are calling on Congo's highest political and military authorities to do their utmost to ensure that soldiers from the Congolese army put a stop to their atrocities once and for all.
author. - (ES) Mr President, I should like to emphasise some of the aspects already mentioned in relation to the situation in the Democratic Republic of Congo.
The first is obvious. The conflict that we are talking about has many causes. We are talking about a problem that concerns access to resources. We are also talking about the impunity with which these resources are exploited, the impunity with which certain people 'wander' around the region committing atrocities without being prosecuted either by local authorities or by international forces and, thirdly, the impunity resulting in the constant presence of international arms which keep arriving in the region.
I feel that these three elements, and the link between them, are fundamental because they firstly highlight the need for an in-depth review of the United Nations' presence in the region.
Secondly, we must very closely study the issue of violence perpetrated against women, particularly sexual violence. This is an issue that we have discussed before in this House. We should take this opportunity to again insist that both the United Nations and the European Union demand that rape and in particular recourse to the torture and abuse of women as a sexual weapon are regarded as war crimes. We have been calling for this in all the appropriate arenas for a long time.
There is also a third aspect that I feel should be highlighted: this whole problem stems from one of the greatest sources of wealth in the world, namely diamonds. The consistent and precise application of monitoring mechanisms such as the Kimberley process is absolutely fundamental to this basic issue.
Please allow me to remind you that, next week in the United Nations, a debate will begin on the adoption of an international treaty on arms exports. I believe that this is a golden opportunity to stress that this is absolutely vital in contexts such as the Democratic Republic of Congo.
author. - (NL) Mr President, it is becoming increasingly important for the residents in Congo to find a way to survive, even if it remains impossible to create a central government. We should, as a matter of urgency, try to prevent all circumstances that expose them to violence and exploitation, forced displacement or famines.
Why is Congo the sum total of everything that can go wrong in Africa? Congo started out as a colonial mining project in the poorly accessible interior of Africa. There was no Congolese people with shared interests and prospects, only a multitude of peoples in isolated areas.
When Congo gained its independence nearly 50 years ago, the then warring politicians became household names the world over. Tshombe and Kalonji, closely connected with mining interests, sought to split their south-eastern region, with considerable natural resources, from the rest of the country. The only visionary who took pride in giving the country as a whole a serious future, Patrice Lumumba, was promptly silenced.
After this, the military dictator Mobutu ran the country like a private company, one that was completely subject to his whims, for a long time. The hope that the death of Mobutu would finally herald the beginning of progress in Congo has been dashed.
The second President since Mobutu, Mr Kabila, has failed to inspire or control large parts of the country. Congo's present options are determined by failed elections, whose outcomes have been controversial from the word go and have certainly not been universally accepted, by mass migration from the eastern neighbouring countries, regional rulers with mining interests and rebel armies. It remains to be seen whether a unified solution for an undivided Congo is still on the cards.
author. - (PL) Mr President, some Polish clergymen are currently in Congo, along with clergy from other countries. In their missions, they are working to protect the civilian population, mainly women and children, against violence. The Polish armed forces have also been involved in the peace missions. I therefore feel personally affected by the dramatic events in Congo.
Particular concern has been expressed about the situation in North Kivu and about peacekeeping in the Ituri region. For many years now, horrific massacres, the rape of women and girls, plus conscription of children into the army have all been everyday occurences in this country. We call upon the governments of the Democratic Republic of Congo and of Rwanda to engage in constructive dialogue that will enable Congo to emerge from this humanitarian disaster.
I would like to make a very important point. The real reason why this conflict stalled was that South African workers refused to unload Chinese weapons. We call upon governments in the Great Lakes region to engage in a dialogue to halt the violence in Congo. I appeal to the European Commission to step up medical assistance to the civilian population in Congo. In particular, aid is needed for women and children infected as a result of rape.
on behalf of the draftsman. - (DE) Mr President, the Democratic Republic of Congo (DRC) is currently in the same situation as Europe after the Thirty Years War, when the rule of law collapsed. However, Congo is suffering to a far greater extent. Bands of uniformed men are roaming the country, some of which refer to themselves as the 'official army' and others the 'private army'. In reality they are all bands of criminals who are plundering the country and murdering, raping and robbing the civilian population. Peace will not return to Congo until at least a semblance of the rule of law is re-established at a regional and national level.
For this reason, our task in the European Union is firstly to provide humanitarian aid, but secondly to ensure that the country has a minimum level of national security. We are far from being able to do this and the intervention which took place in Congo, and we do need to be self-critical at this point, was obviously not as successful as we would have liked.
For this reason, it is essential that we begin to plan straight away how we can bring stability back to this country at the heart of Africa with all the peaceful and, if necessary, military means at our disposal, or even using peacekeeping troops. We have not reached this point yet, but we must discuss it. When you look at Congo, and I have had several opportunities to fly over the country, you realise that Congo touches all areas of Africa in a way which is not the case with any other African country.
We cannot have a stable African continent without a stable Congo and therefore we have very strong obligations in this respect.
on behalf of the PPE-DE Group. - Mr President, in fact we are extremely concerned about the resurgence of violence in the eastern provinces of Congo. We therefore call on all participants to return immediately to the peace process to which they committed themselves in January.
I would like to make three points. First, the Congolese Government has to take special responsibility to put an end to the widespread sexual violence against women and girls used as a weapon in this internal warfare. Second, international pressure should be put on the governments of both the DRC and Rwanda to make them restart a constructive dialogue. Third, we call on all EU governments to provide special assistance immediately to the population of eastern Congo.
on behalf of the PSE Group. - (ET) Ladies and gentlemen, today we are discussing a very complicated region, and it seems to me that we are discussing it mainly in order to emphasise how bad the situation is, and not because we have a clear idea of how to resolve the situation. I would, however, like to make a few comments, although I will be repeating what previous speakers, including Mr Kelam, have said.
The most important thing is to support the government of the Democratic Republic of Congo in order to find a solution to this crisis. Violence only engenders new violence, and I would not like to say that men's lives are somehow less important or that violence against men is permissible, but the situation of women and children in Congo is truly awful, and special attention should be devoted to them. I appeal to the international community, to the UN Security Council for improved assistance, to the Council and Commission for the provision of medical aid - above all to the greatest risk group - and also specific assistance from the Member States is definitely important.
on behalf of the ALDE Group. - Mr President, the eastern region of the Democratic Republic of Congo has in recent years been the site of massacres, as well as a variety of immensely cruel and sadistic crimes against human beings, mainly involving innocent civilians, including many women and children.
The African Union, the EU and the UN have proven themselves to be shamefully incapable of making a determined effort to establish peace in that region. This has been mainly due to the lack of provision of the resources necessary to be effective in protecting the local population and in providing it with much-needed special assistance, and in truly helping to bring about an eventual political solution to the prevailing conflicts. Let us hope that this resolution will help to beef up peace assistance to Congo and, not least, perhaps to deter those evil-minded governments around the world which continue to provide armaments to the warring factions in Congo from continuing so to do.
Mr President, the peace agreement reached in Goma on 28 January 2008 did not resolve the problems nor did it bring about peace in the eastern territories of the Democratic Republic of Congo. The raping of women and even small girls continued, as did looting and the forced conscription of civilians and children into the armed forces. All sides in the conflict committed atrocities. I could mention the rebel groups, the fighters of the Democratic Forces for the Liberation of Rwanda, and the Congolese army. The clashes resumed, proving that the war which began over four years ago is continuing and intensifying. Worrying information has recently emerged from North Kivu, concerning hundreds of dead bodies dumped in rivers and around one hundred thousand displaced people.
Not only is the war causing fatalities, but it is also resulting in devastation, more acute hunger and widespread demoralisation. The Congolese authorities and army will not be able to resolve the region's problems on their own. International assistance is required, including assistance from the European Union. Material aid in the form of food and medical aid is also urgently needed. The Union for Europe of the Nations Group fully supports this resolution before the House. The well-being of every individual and his or her right to life and peace must triumph.
Mr President, the atrocities endured in the Congo are unimaginable to those of us who live in peaceful civilised societies. How can we offer practical help to people such as the Congolese? Direct military intervention and humanitarian aid must only come from international effort under the auspices of the United Nations, but time and time again we see the leaders of these types of failed states being allowed to plunder their countries and enjoy their wealth in the Western world. The stable and peaceful countries of the world should unite to ensure that vast amounts of wealth cannot be stolen and then deposited in western banks with impunity.
International agreements should be reached to ensure that leaders of such states cannot live off their ill-gotten gains. This would be at least one small element of an overall solution to help develop stability in countries such as the Congo.
Mr President, renewed combat in the eastern part of the Congo is making a mockery of human rights and is silencing democracy. Despite the signing of the Goma peace accord in January of this year, the abuse of the most fundamental of human rights has continued: women of all ages being raped, massacres committed and child soldiers being gathered up. A situation of such fragility cannot be ignored. We must use our position as one of the strongest voices in the international community to call for peace, cooperation and stability in the region.
We can also use this voice to condemn the recent statements of Laurent Nkunda, who called for the overthrow of the elected and legitimate government of the Congo. The Congolese army alone does not have the human, technical or financial resources to carry out its tasks in eastern Congo. But a global statement, like the signing of the Child Soldier Accountability Act this month in America, reminds us all that help can be offered to such countries and authorities in bringing violators of human rights to justice.
Member of the Commission. - Mr President, the Commission shares the concerns about the degraded situation in the eastern Democratic Republic of Congo, which is causing further stress to an already seriously affected population. It is also particularly worried about the widespread human rights violations in the region, including violence against women and the continuous mobilisation of child soldiers in the conflict.
The Commission restates its conviction that the current crisis involving Kinshasa and the Congolese rebel groups has no military solution. Hence, we encourage all parties to this conflict to rapidly resume dialogue and promote courageous political compromises, taking into consideration the commitments agreed upon in January 2008, the so-called Actes d'engagement de Goma.
In this context, it is extremely important to restore acceptable confidence levels amongst all Congolese stakeholders directly involved. As a preliminary step, all parties without exception should abide without delay by an effective ceasefire with a view to implementing the military disengagement plan provided by the United Nations.
In addition, it must be borne in mind that the underlying root causes of the conflict also include the dramatic problems posed by foreign armed groups in Democratic Republic of Congo territory, in particular the Rwandan FDLR, an issue where most of the DRC commitments taken in the Nairobi communiqué have still to be put into action.
Given the multiple challenges which still lie ahead in the Democratic Republic of Congo, the Commission strongly advocates that the UN's peacekeeping mission mandate should be renewed and, where possible, strengthened in order to ensure effective protection for the population and support to the Congolese army in tackling the foreign armed groups.
In addition to the relentless efforts of the EU facilitation team, it is important to ensure the broader participation of African diplomacy (including the African Union) in the resolution of the eastern DRC conflicts, especially in areas where a sustainable solution would be greatly facilitated by close cooperation between neighbouring countries, in particular the Democratic Republic of Congo and Rwanda.
As regards our support to the population in conflict-affected areas, the Commission will continue to provide support via both our humanitarian and development cooperation.
More specifically, regarding health services (an issue raised by all the resolutions), it is important to stress that the Commission has been active since 1994 in the health sector in the Democratic Republic of Congo, which is today one of the focal sectors of our cooperation.
In addition to humanitarian aid, we are currently providing strategic and financial support to the Congolese authorities to improve the quality of medical services and the qualifications of medical staff.
The debate is closed.
The vote will take place at the end of this afternoon's debates.